DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Species C, readable on claims 1-16 in the reply filed on 9/24/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7
Claim 8 recites the limitation "the lower concave portion" in Lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kappel et al. (US Patent Application Publication No. 2012/0172850, hereinafter Kappel).

In regard to claim 1, Kappel discloses an attachment device (60, Fig. 1A) for connection with a colonoscope (5) comprising:
a body (62) extending along a longitudinal axis sized to connect with a colonoscope (Figs. 1A,2), the body having a front end defining an entrance opening (99), see annotated Fig. 2 below), and the body having a first side (62b) and a second side (62a) defining a lateral direction therebetween that is perpendicular to the longitudinal axis and perpendicular to the transverse direction (see annotated Fig. 2 below); and
a hook (64) coupled to the first side of the body via an offset connection (68) to position the hook laterally from the body (Fig. 2), wherein the hook is adapted to carry a sub-component of the colonoscope or another component used during a medical procedure (Fig. 1A illustrates the hook carrying a tool (30)).

    PNG
    media_image1.png
    878
    755
    media_image1.png
    Greyscale


In regard to claim 2, Kappel teaches further comprising:
 (Fig. 2).

In regard to claim 3, Kappel teaches further comprising:
a lower concave portion (via bottom portion of the hook) of the inner surface of the hook (Fig. 2);
a hook axis (88), wherein the lower concave portion extends around the hook axis (Fig. 2).

In regard to claim 4, Kappel teaches wherein the hook axis is oriented relative to the longitudinal axis at an angle in a range from about 45 degrees to about 75 degrees (Fig. 2 illustrates the hook axis being adjustable with respect to the longitudinal axis such that the angle (θ) can be within a range of about 45 degrees to about 75 degrees).

In regard to claim 5, Kappel teaches wherein the angle at which the hook axis is oriented relative to the longitudinal axis is about 60 degrees (Fig. 2 illustrates the hook axis being adjustable with respect to the longitudinal axis such that the angle (θ) can be about 60 degrees).

In regard to claim 11, Kappel teaches further comprising:
a first arm and a second arm defining a semi-annular configuration of the body (see annotated Fig. 2 below); and
a third arm and a fourth arm extending longitudinally along an exterior length of the body (see annotated Fig. 2 below); and 
a transverse aperture formed in each of the third arm and the fourth arm adapted to receive a pin therethrough adapted to couple the attachment device to the colonoscope (see annotated Fig. 3B below). 

    PNG
    media_image2.png
    885
    826
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    664
    514
    media_image3.png
    Greyscale


In regard to claim 12, Kappel teaches further comprising a first arm on the body that arm includes: a top wall that extends forwardly to a corner; and a surface extending longitudinally from the corner that is concavely curved near a lower end thereof to position a terminal end wall forwardly from the surface (see annotated Fig. 7 below).

    PNG
    media_image4.png
    726
    853
    media_image4.png
    Greyscale

In regard to claim 14, Kappel teaches further comprising:
an integral connection (68) of the hook to the body that offsets the hook off to a first side the attachment device in a cantilevered manner (Fig. 2).

Claims 1, 2, 6-10 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenburg et al. (US Patent Application Publication No. 2010/0198006, hereinafter Greenburg).

In regard to claim 1, Greenburg discloses an attachment device (Figs. 6-8) for connection with a colonoscope (Fig. 8 illustrates the attachment devices configured for attachment to an endoscope) comprising:
a body (12) extending along a longitudinal axis sized to connect with a colonoscope (Fig. 8), the body having a front end defining an entrance opening that is opposite a rear end defining a transverse direction therebetween that is perpendicular to the longitudinal axis (see annotated Fig. 7 below), and the body having a first side and a second side defining a lateral direction therebetween that is perpendicular to the longitudinal axis and perpendicular to the transverse direction (see annotated Fig. 7 below); and
a hook (18) coupled to the first side of the body via an offset connection to position the hook laterally from the body (see annotated Fig. 7 below), wherein the hook is adapted to carry a sub-component of the colonoscope or another component used during a medical procedure (Par. 66).

    PNG
    media_image5.png
    653
    808
    media_image5.png
    Greyscale


In regard to claim 2, Greenburg teaches further comprising:
an inner surface of the hook defining a U-shaped channel (see annotated Fig. 7 above).

In regard to claim 6-10, Greenburg teaches further comprising:
(see annotated Fig. 6 below);
a plurality of detents aligned in a row along a length of the inner surface of the hook adapted to retain the sub-component of the colonoscope or the another component near the inner surface of the hook (see annotated Fig. 6 below);
at least two rows of detents aligned along the length of the inner surface of the hook adapted to bias the sub-component of the colonoscope or the another component towards the lower concave portion of the inner surface of the hook (see annotated Fig. 6 below),
wherein at least one detent in one of the at least two rows is elongated relative to the longitudinal axis (the detents extend in both the longitudinal and lateral directions, see annotated Fig. 6),
wherein at least one detent in one of the at least two rows has a length that extends inwardly towards a hook axis that is greater that other lengths of other detents from the plurality of detents (see annotated Fig. 6 below, the first row of detents extends radially inward further than the second row of detents).

    PNG
    media_image6.png
    565
    909
    media_image6.png
    Greyscale

In regard to claim 13, Greenburg teaches further comprising a second arm on the body that arm includes: an S-shaped wall that is longitudinally elongated from an upper end to a lower end that terminates at a terminal wall of the second arm, and the lower end is disposed forward from the upper end (see annotated Fig. 6 below).

    PNG
    media_image7.png
    590
    861
    media_image7.png
    Greyscale

In regard to claim 14, Greenburg teaches further comprising:
an integral connection of the hook to the body that offsets the hook off to a first side the attachment device in a cantilevered manner (Fig. 6).

In regard to claim 15, Greenburg teaches further comprising:
a forward end of the hook position rearward from a forward end of the body.

    PNG
    media_image8.png
    590
    861
    media_image8.png
    Greyscale

In regard to claim 16, Greenburg teaches further comprising:
an upper end of the hook positioned below an upper end of the body; and a lower end of the hook positioned above a lower end of the body (see annotated Fig. 6 below).

    PNG
    media_image9.png
    590
    861
    media_image9.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	January 15, 2022